Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filings filed by applicants on 03/05/21. 
Claims are amended
Claim 7 is cancelled
No claims are added
Claims 1-13 are pending
In light of the amendments made by applicants, the previously made rejection under 35 U.S.C. 112 has been withdrawn in this office action. 

Note:

The claim limitations are eligible under 101 for the following reasons:

Claims 1-13 recite a particular application and as such have not been rejected in the 101 rejection below. Here, the claim limitations integrate the abstract idea into a practical application. The additional elements in the claims below, apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. For instance, the claims recite an electronic user interface, machine determined space assignment, dynamically-changing or updating trends, and reserving and releasing remaining non-optimal office space. Here, the additional elements 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Franco; Bruce (US 2007/0282661), and further in view of Norton; Kenneth S. et al. (US 8,346,589) and Rapaport; Jeffrey A. et al. (US 2010/0205541).

As per claims 1 and 11: Franco shows:
A space reservation real-time optimization management system based on participants' location and behavioral parameters, the system comprising (Franco: [0088]): 
an occupancy sensor located in an office space to at least one of identify or detect presence of a potential meeting participant (Franco does not show an “an occupancy sensor”. However, Norton shows “an occupancy sensor” (at least in col. 6, lines 29-34: conference room 140 includes network communication equipment (not shown). In some embodiments, conference room 140 includes a sensor to detect the presence of a person in the respective conference room 140). 
Reference Franco and Reference Norton are analogous prior art to the claimed invention because the references perform scheduling of meetings.
It would have been obvious to one of ordinary skill in the art to provide the teachings of Reference Norton in the disclosure of Reference Franco, in order to provide for a system that methods, systems, and graphical user interfaces (GUis) for responding to a predefined triggering event by selecting a combination of conference room assignments, corresponding to a plurality of conference room scheduling requests, in accordance with conference room assignment fitness scores for each of a plurality of potential combinations of conference room assignments as taught by Reference Norton (see at least in col. 1, lines 55-65) so that the process of scheduling meetings can be made more efficient and effective. 

Further, Franco shows:
A method for operating a space reservation real-time optimization management system based on participants' location and behavioral parameters, the method comprising the steps of (Franco: [0088]): 
scheduling a meeting by a potential meeting participant at a specified meeting timeslot via an electronic user interface generated by a space reservation application executed on at least one of a portable electronic device or on another computerized device operated by the potential meeting participant (Franco: [0080], [0130]-[0135], also Franco shows “on at least one of a portable electronic device” at least in [0094]: where Franco shows a user location could be represented by or derived from one or more of a latitude and a longitude, an altitude, a zip code, a street address, an intersection, a transportation stop, an area code, a telephone exchange, a mapped location, a venue, a landmark, a cell of a cell phone network, GPS coordinates, or a wireless fidelity (WiFi) cell); 
“a participant's real-time location and behavioral parameter module executed in a portable electronic device carried by the potential meeting participant, wherein the participant's real-time location and behavioral parameter module accumulates and at least one of periodically and continuously transmits, between an initial office space assignment and a just-in-time (JIT) threshold value, real-time location and real-time behavioral trend characteristics of the potential meeting participant to a space reservation real-time optimization management module executed in a computer server” (Franco: [0080], [0130]-[0135], also Franco shows “on at least one of a portable electronic device” at least in [0094]: where Franco shows a user location could be represented by or derived from one or more of a latitude and a longitude, an altitude, a zip code, a street address, an intersection, a transportation stop, an area code, a telephone exchange, a mapped location, a venue, a landmark, a cell of a cell phone network, GPS coordinates, or a wireless fidelity (WiFi) cell);
Regarding the claim limitation below:
generating a machine-determined initial "likelihood feedback" to the potential meeting participant that indicates a likely office space for a machine- determined space assignment under an initial set of the participants' location and behavioral parameters, wherein the machine-determined space assignment is finalized at a later time when a just-in-time (JIT) threshold value is reached prior to the specified meeting timeslot.
Even though, Franco shows “likelihood” (at least in [0004], [0135]). Franco does not explicitly show “just-in-time” meetings and hence “just-in-time threshold value”. 
Norton also shows “likelihood” at least in col. 14, lines 1-10, lines 55-65. Norton also shows “just-in-time” meetings all throughout it’s disclosure (see abstract and title), and “just-in-time threshold value” (at least in col. 10, lines 51-63, col. 16, lines 57-65).
It would have been obvious to one of ordinary skill in the art to provide the teachings of Reference Norton in the disclosure of Reference Franco, in order to provide for a system that methods, systems, and graphical user interfaces (GUis) for responding to a predefined triggering event by selecting a combination of conference room assignments, corresponding to a plurality of conference room scheduling requests, in accordance with conference room assignment fitness scores for each of a plurality of potential combinations of conference room assignments as taught by Reference Norton (see at least in col. 1, lines 55-65) so that the process of scheduling meetings can be made more efficient and effective.
Regarding the claim limitations below:
“a space reservation application executed in at least one of the portable electronic device or another computerized device operated by the potential meeting participant to provide an electronic user interface that enables the potential meeting participant to at least one of request, accept, modify, or cancel a meeting with other potential meeting participants at a specified meeting timeslot” (Franco: [0080], [0130]-[0135], also Franco shows “on at least one of a portable electronic device” at least in [0094]: where Franco shows a user location could be represented by or derived from one or more of a latitude and a longitude, an altitude, a zip code, a street address, an intersection, a transportation stop, an area code, a telephone exchange, a mapped location, a venue, a landmark, a cell of a cell phone network, GPS coordinates, or a wireless fidelity (WiFi) cell).
Further, regarding the claim limitation below Franco shows:
Tracking, between the initial space assignment and reaching the JIT threshold value, RSVPs, cancellations, real-time location parameters, and real-time behavioral parameters of a plurality of potential meeting participants, and updating real-time location trend characteristics and real-time behavioral trend characteristics of the plurality of potential meeting participants;
Franco shows real-time or near real-time tracking of the user ([0046], [0073], [0091], [0109]. Franco also shows geographical clustering and meeting location determination using the geographical clustering (see Fig. 3) (this reads on “location trend” in the claim). 
However, Franco does not show tracking RSVPs or cancellations. Norton shows this limitation at least col. 10, lines 43-49, col. 11, lines 21-26.   
It would have been obvious to one of ordinary skill in the art to provide the teachings of Reference Norton in the disclosure of Reference Franco, in order to provide for a system that methods, systems, and graphical user interfaces (GUis) for responding to a predefined triggering event by selecting a combination of conference room assignments, corresponding to a plurality of conference room scheduling requests, in accordance with conference room assignment fitness scores for each of a plurality of potential combinations of conference room assignments as taught by Reference Norton (see at least in col. 1, lines 55-65) so that the process of scheduling meetings can be made more efficient and effective.
Further, Franco does not show “behavioral trend” tracking or monitoring. Rappaport shows “behavioral trend” (see at least in [0027], [0037], and [0072]).
Reference Franco and Reference Rappaport are analogous prior art to the claimed invention because the references perform clustering or grouping of information.
It would have been obvious to one of ordinary skill in the art to provide the teachings of Reference Rappaport in the disclosure of Reference Franco, in order to provide for a system pattern discovery and/or rules generation are automatically carried out in accordance with Rough Sets theory and/or other expert system knowledge base development techniques.  In one embodiment, a combination of automated knowledge base development techniques and hand coded refinement may be used to produce the initial knowledge-base rules sets as taught by Reference Norton (see at least in [0072]) so that the process of scheduling meetings can be made more efficient and effective. 
Further, Franco shows confirming the meeting (see [0042]-[0047] based on geographical clustering (see Fig. 3), which reads on the above limitations. However, Franco does not show “between the initial space assignment and reaching the JIT threshold value”. Franco does not explicitly show “just-in-time” meetings and hence “just-in-time threshold value”. 
Norton shows “likelihood” at least in col. 14, lines 1-10, lines 55-65. Norton also shows “just-in-time” meetings all throughout its disclosure (see abstract and title), and “just-in-time threshold value” (at least in col. 10, lines 51-63, col. 16, lines 57-65).
It would have been obvious to one of ordinary skill in the art to provide the teachings of Reference Norton in the disclosure of Reference Franco, in order to provide for a system that methods, systems, and graphical user interfaces (GUIs) for responding to a predefined triggering event by selecting a combination of conference room assignments, corresponding to a plurality of conference room scheduling requests, in accordance with conference room assignment fitness scores for each of a plurality of potential combinations of conference room assignments as taught by Reference Norton (see at least in col. 1, lines 55-65) so that the process of scheduling meetings can be made more efficient and effective.
Regarding the claim limitations below:
“the space reservation real-time optimization management module operatively connected to the occupancy sensor and the participant's real-time location and behavioral parameter module via a data network, wherein the space reservation real-time optimization management module provides a (JIT) assignment of a machine-determined optimal office space for the meeting with other potential meeting participants based on occupancy sensor data, the real-time location of the potential meeting participant and the other potential meeting participants, and the real-time behavioral trend characteristics of the potential meeting participant and the other potential meeting participants, when the JIT threshold value is reached prior to the specified meeting timeslot.”
Franco shows real-time or near real-time tracking of the user ([0046], [0073], [0091], [0109]. Franco also shows geographical clustering and meeting location determination using the geographical clustering (see Fig. 3) (this reads on “location trend” in the claim). 
However, Franco does not show tracking RSVPs or cancellations. Norton shows this limitation at least col. 10, lines 43-49, col. 11, lines 21-26.   
It would have been obvious to one of ordinary skill in the art to provide the teachings of Reference Norton in the disclosure of Reference Franco, in order to provide for a system that methods, systems, and graphical user interfaces (GUis) for responding to a predefined triggering event by selecting a combination of conference room assignments, corresponding to a plurality of conference room scheduling requests, in accordance with conference room assignment fitness scores for each of a plurality of potential combinations of conference room assignments as taught by Reference Norton (see at least in col. 1, lines 55-65) so that the process of scheduling meetings can be made more efficient and effective.
Further, Franco does not show “behavioral trend” tracking or monitoring. Rappaport shows “behavioral trend” (see at least in [0027], [0037], and [0072]).
Reference Franco and Reference Rappaport are analogous prior art to the claimed invention because the references perform clustering or grouping of information.
It would have been obvious to one of ordinary skill in the art to provide the teachings of Reference Rappaport in the disclosure of Reference Franco, in order to provide for a system pattern discovery and/or rules generation are automatically carried out in accordance with Rough Sets theory and/or other expert system knowledge base development techniques.  In one embodiment, a combination of automated knowledge base development techniques and hand coded refinement may be used to produce the initial knowledge-base rules sets as taught by Reference Norton (see at least in [0072]) so that the process of scheduling meetings can be made more efficient and effective. 
Further, Franco shows confirming the meeting (see [0042]-[0047] based on geographical clustering (see Fig. 3), which reads on the above limitations. However, Franco does not show “between the initial space assignment and reaching the JIT threshold value”. Franco does not explicitly show “just-in-time” meetings and hence “just-in-time threshold value”. 
Norton shows “likelihood” at least in col. 14, lines 1-10, lines 55-65. Norton also shows “just-in-time” meetings all throughout its disclosure (see abstract and title), and “just-in-time threshold value” (at least in col. 10, lines 51-63, col. 16, lines 57-65).
It would have been obvious to one of ordinary skill in the art to provide the teachings of Reference Norton in the disclosure of Reference Franco, in order to provide for a system that methods, systems, and graphical user interfaces (GUIs) for responding to a predefined triggering event by selecting a combination of conference room assignments, corresponding to a plurality of conference room scheduling requests, in accordance with conference room assignment fitness scores for each of a plurality of potential combinations of conference room assignments as taught by Reference Norton (see at least in col. 1, lines 55-65) so that the process of scheduling meetings can be made more efficient and effective.
Franco does not show a sensor. However, Norton shows sensors (at least in col. 6, lines 29-34: conference room 140 includes network communication equipment (not shown). In some embodiments, conference room 140 includes a sensor to detect the presence of a person in the respective conference room 140. Additionally, in col. 6, lines 41-58: face identification device; or sensors, such as proximity sensors and motion detectors, can be configured to transmit information to conference room scheduling system 108 via communications network 106.). 
Reference Franco and Reference Norton are analogous prior art to the claimed invention because the references perform scheduling of meetings.
It would have been obvious to one of ordinary skill in the art to provide the teachings of Reference Norton in the disclosure of Reference Franco, in order to provide for a system that methods, systems, and graphical user interfaces (GUis) for responding to a predefined triggering event by selecting a combination of conference room assignments, corresponding to a plurality of conference room scheduling requests, in accordance with conference room assignment fitness scores for each of a plurality of potential combinations of conference room assignments as taught by Reference Norton (see at least in col. 1, lines 55-65) so that the process of scheduling meetings can be made more efficient and effective;
Further, regarding the claim limitation below, Franco shows:
when the JIT threshold value is reached prior to the specified meeting timeslot, executing the machine-determined space assignment to finalize reservation of a machine-determined optimal office space for the meeting, based on dynamically-changing real-time location trend characteristics and real-time behavioral trend characteristics of the plurality of potential meeting participants; and 
Franco shows confirming the meeting (see [0042]-[0047] based on geographical clustering (see Fig. 3), which reads on the above limitations. However, Franco does not show “when the JIT threshold value is reached prior to the specified meeting timeslot”. Even though, Franco shows “likelihood” (at least in [0004], [0135]). Franco does not explicitly show “just-in-time” meetings and hence “just-in-time threshold value”. 
Norton also shows “likelihood” at least in col. 14, lines 1-10, lines 55-65. Norton also shows “just-in-time” meetings all throughout it’s disclosure (see abstract and title), and “just-in-time threshold value” (at least in col. 10, lines 51-63, col. 16, lines 57-65).
It would have been obvious to one of ordinary skill in the art to provide the teachings of Reference Norton in the disclosure of Reference Franco, in order to provide for a system that methods, systems, and graphical user interfaces (GUis) for responding to a predefined triggering event by selecting a combination of conference room assignments, corresponding to a plurality of conference room scheduling requests, in accordance with conference room assignment fitness scores for each of a plurality of potential combinations of conference room assignments as taught by Reference Norton (see at least in col. 1, lines 55-65) so that the process of scheduling meetings can be made more efficient and effective.
Further, regarding the claim limitations below, Franco does not show “releasing” or removing, updating space:
releasing remaining non-optimal office spaces from the machine-determined space assignment for ad-hoc space reservation requests.
However, Norton shows “releasing” or removing, updating space at least in col. 12, lines 34-45.
It would have been obvious to one of ordinary skill in the art to provide the teachings of Reference Norton in the disclosure of Reference Franco, in order to provide for a system that methods, systems, and graphical user interfaces (GUis) for responding to a predefined triggering event by selecting a combination of conference room assignments, corresponding to a plurality of conference room scheduling requests, in accordance with conference room assignment fitness scores for each of a plurality of potential combinations of conference room assignments as taught by Reference Norton (see at least in col. 1, lines 55-65) so that the process of scheduling meetings can be made more efficient and effective.

As per claim 2: Franco shows:
further comprising one or more office equipment dynamically allocated into the machine-determined optimal office space based on the real-time location trend characteristics and the real-time behavioral trend characteristics of the potential meeting participant and the other potential meeting participants.
Franco shows real-time or near real-time tracking of the user ([0046], [0073], [0091], [0109]. Franco also shows geographical clustering and meeting location determination using the geographical clustering (see Fig. 3) (this reads on “location trend” in the claim). 
However, Franco does not show tracking RSVPs or cancellations. Norton shows this limitation at least col. 10, lines 43-49, col. 11, lines 21-26.   
It would have been obvious to one of ordinary skill in the art to provide the teachings of Reference Norton in the disclosure of Reference Franco, in order to provide for a system that methods, systems, and graphical user interfaces (GUis) for responding to a predefined triggering event by selecting a combination of conference room assignments, corresponding to a plurality of conference room scheduling requests, in accordance with conference room assignment fitness scores for each of a plurality of potential combinations of conference room assignments as taught by Reference Norton (see at least in col. 1, lines 55-65) so that the process of scheduling meetings can be made more efficient and effective.
Further, Franco does not show “behavioral trend” tracking or monitoring. Rappaport shows “behavioral trend” (see at least in [0027], [0037], and [0072]).
Reference Franco and Reference Rappaport are analogous prior art to the claimed invention because the references perform clustering or grouping of information.
It would have been obvious to one of ordinary skill in the art to provide the teachings of Reference Rappaport in the disclosure of Reference Franco, in order to provide for a system pattern discovery and/or rules generation are automatically carried out in accordance with Rough Sets theory and/or other expert system knowledge base development techniques.  In one embodiment, a combination of automated knowledge base development techniques and hand coded refinement may be used to produce the initial knowledge-base rules sets as taught by Reference Norton (see at least in [0072]) so that the process of scheduling meetings can be made more efficient and effective. 

As per claim 3: Franco shows, the following claim limitations in Fig. 2B:
wherein the space reservation real-time optimization management module comprises at least one of a resource object module (Mgmt. module #204), a calendar availability module (reservation module #216), a real-time occupancy determination module (reservation module #216), a participants' real-time location and behavioral analysis (shown using additional reference above) module for space reservation recommendation (clustering engine #206), an optimal space reservation determination and scheduling module (reservation module #216), an information display management module (remote check in #218), or a properties and characteristics module for each registered space (confirmation module #208).

As per claim 4: Franco shows, the claim limitations below are shown in fig. 2B #44:
wherein the space reservation real-time optimization management module further comprises a system database executed in the computer server (2B #44), which comprises at least one of an enterprise calendar database (Member DB #242), a potential participants-related information database (Member DB #242), a historical meeting statistics database for registered spaces (Map and Venue DB #244), or a real-time and historical sensor database (Meeting DB #246).

As per claim 5: Franco shows, the claim limitations below are shown by Fig. 2B # 42 and 44.
wherein the participant's real-time location and behavioral parameter module executed in the portable electronic device comprises at least one of a real-time location parameter per participant ([0099]), a historical location parameter dataset database ([0114]-[0115]), a location trend characteristics determination module per participant ([0118]-[0119]), a real-time behavioral parameter per participant, a behavioral parameter dataset database (shown using additional reference above), a behavioral trend characteristics determination module (shown using additional reference above), a participant's real-time location and behavioral parameter (shown using additional reference above) transmission module, or an information display management module (Fig. 2A, #30).

As per claims 6 and 13: Franco shows:
wherein the machine-determined space assignment to finalize reservation of the machine-determined optimal office space for the meeting places optimization priorities on at least one of participants' minimized movement requirements, minimized travel costs, increased participant productivity, urgency or importance of the meeting relative to other meetings, or median ranks of the plurality of potential meeting participants as organizational efficiency measures in machine-determined office space selection and assignment criteria ([0004], [0144]).
Further, Norton shows looking at the importance of each attendee at least in (col. 11, lines 48-53).
It would have been obvious to one of ordinary skill in the art to provide the teachings of Reference Norton in the disclosure of Reference Franco, in order to provide for a system that methods, systems, and graphical user interfaces (GUis) for responding to a predefined triggering event by selecting a combination of conference room assignments, corresponding to a plurality of conference room scheduling requests, in accordance with conference room assignment fitness scores for each of a plurality of potential combinations of conference room assignments as taught by Reference Norton (see at least in col. 1, lines 55-65) so that the process of scheduling meetings can be made more efficient and effective.

As per claim 8: 
wherein the occupancy sensor is selected from the group consisting of an infrared motion sensor, a machine sensor, a computer-vision sensor, a closed-circuit TV, an ultrasonic, a laser sensor, a facial recognition system, a QR code scanner, or a combination thereof.
Regarding the claim limitations above, Franco does not show “an occupancy sensor”. However, Norton shows “an occupancy sensor” (at least in col. 6, lines 29-34: conference room 140 includes network communication equipment (not shown). In some embodiments, conference room 140 includes a sensor to detect the presence of a person in the respective conference room 140). 
Reference Franco and Reference Norton are analogous prior art to the claimed invention because the references perform scheduling of meetings.
It would have been obvious to one of ordinary skill in the art to provide the teachings of Reference Norton in the disclosure of Reference Franco, in order to provide for a system that methods, systems, and graphical user interfaces (GUis) for responding to a predefined triggering event by selecting a combination of conference room assignments, corresponding to a plurality of conference room scheduling requests, in accordance with conference room assignment fitness scores for each of a plurality of potential combinations of conference room assignments as taught by Reference Norton (see at least in col. 1, lines 55-65) so that the process of scheduling meetings can be made more efficient and effective. 

As per claim 9: Franco shows:
wherein the portable electronic device is selected from the group consisting of a smart phone, a tablet computer, a notebook computer, a wearable device, or another electronic device carried around by the potential meeting participant ([0102]-[0106]).

As per claim 10: Franco shows:
wherein the data network is selected from the group consisting of a cellular communication network, a wireless LAN, a satellite communication network, a wired cable communication network, or a combination thereof ([0102]-[0106]).

As per claims 12: Franco shows:
further comprising a step of tracking actual attendance information from the meeting for future machine-determined optimization of space reservations.
Franco shows confirming the meeting (see [0042]-[0047] based on geographical clustering (see Fig. 3), which reads on the above limitations. However, Franco does not show “when the JIT threshold value is reached prior to the specified meeting timeslot”. Even though, Franco shows “likelihood” (at least in [0004], [0135]). Franco does not explicitly show “just-in-time” meetings and hence “just-in-time threshold value”. 
Norton also shows “likelihood” at least in col. 14, lines 1-10, lines 55-65. Norton also shows “just-in-time” meetings all throughout it’s disclosure (see abstract and title), and “just-in-time threshold value” (at least in col. 10, lines 51-63, col. 16, lines 57-65).
It would have been obvious to one of ordinary skill in the art to provide the teachings of Reference Norton in the disclosure of Reference Franco, in order to provide for a system that methods, systems, and graphical user interfaces (GUis) for responding to a predefined triggering event by selecting a combination of conference room assignments, corresponding to a plurality of conference room scheduling requests, in accordance with conference room assignment fitness scores for each of a plurality of potential combinations of conference room assignments as taught by Reference Norton (see at least in col. 1, lines 55-65) so that the process of scheduling meetings can be made more efficient and effective.

Response to Arguments
Applicant’s Argument #1
Applicants argue on page(s) 10-12 of applicants’ remarks that “by actual or potential meeting participants to track the changing locations and behavioral characteristics of the individuals carrying the portable electronic devices and who may be meeting participants. Such tracking can be periodic or continuous….. Franco, however, is completely silent about, after scheduling a meeting, tracking the changing locations and behavioral characteristics of the individuals carrying the portable electronic devices and who may be meeting participants. Accordingly, necessary structure and features in independent claims 1 and 11 are both missing from the teachings of Franco.” (See applicants’ remarks for more details). 
Response to Argument #1
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
It should be noted that applicants are arguing “Franco, however, is completely silent about, after scheduling a meeting, tracking the changing locations and behavioral characteristics of the individuals carrying the portable electronic devices and who may be meeting participants” however, applicants remarks are not reflected in the claim limitations as they are recited. 
Franco shows “on at least one of a portable electronic device” and tracking user location based on a portable device at least in [0094]: where Franco shows a user location could be represented by or derived from one or more of a latitude and a longitude, an altitude, a zip code, a street address, an intersection, a transportation stop, an area code, a telephone exchange, a mapped location, a venue, a landmark, a cell of a cell phone network, GPS coordinates, or a wireless fidelity (WiFi) cell. Franco does not show a sensor. However, Norton shows sensors (at least in col. 6, lines 29-34: conference room 140 includes network communication equipment (not shown). In some embodiments, conference room 140 includes a sensor to detect the presence of a person in the respective conference room 140. Additionally, in col. 6, lines 41-58: face identification device; or sensors, such as proximity sensors and motion detectors, can be configured to transmit information to conference room scheduling system 108 via communications network 106.). 
Reference Franco and Reference Norton are analogous prior art to the claimed invention because the references perform scheduling of meetings.
It would have been obvious to one of ordinary skill in the art to provide the teachings of Reference Norton in the disclosure of Reference Franco, in order to provide for a system that methods, systems, and graphical user interfaces (GUis) for responding to a predefined triggering event by selecting a combination of conference room assignments, corresponding to a plurality of conference room scheduling requests, in accordance with conference room assignment fitness scores for each of a plurality of potential combinations of conference room assignments as taught by Reference Norton (see at least in col. 1, lines 55-65) so that the process of scheduling meetings can be made more efficient and effective.

Applicant’s Argument #2
Applicants argue on page(s) 12-13 of applicants’ remarks that “The shortcomings of the combination of Franco and Norton have been discussed above. The addition of Rapaport cannot make up for these shortcomings. Rapaport appears to describe a social networking system that does not teach, mention, or suggest tracking the changing locations and behavioral characteristics of the individuals carrying the portable electronic devices and who may be meeting participants. Accordingly, necessary structure and features in independent claim 1 are also missing from the teachings of Rapaport. Accordingly, Applicant respectfully submits that claim 2 satisfies all of the requirements of 35 U.S.C. section 101, et seq. - especially section 103 - and is in condition for allowance. Withdrawal of the ground for rejection is respectfully requested.” (See applicants’ remarks for more details). 
Response to Argument #2
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Applicants’ arguments for claim 2 are similar to the arguments identified in applicants’ argument #1. The argument has been addressed in the response to argument #1. Please see above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Foreign Reference:
(CA 2425182 A1) DREW D et al. This reference is concerned with the method is for sustaining alertness of attendees during meetings, conferences, seminars, or workshops.
NPL Reference:
Han, C.Y. et al. Collaborative knowledge management in e-meetings. Proceedings of the 2005 International Symposium on Collaborative Technologies and Systems, 2005. (Page(s): 152-159). This reference is concerned with the issue of knowledge management for collaborative tasks, such as meetings. A knowledge-based and Web-based framework is developed to capture and manage the knowledge from the interaction between human and human, human and computer-based autonomous agent, or agent and agent in collaborative sessions. In addition to the established business process flows, other valuable factors of business process, such as the human factors, the problem contexts, and the strategies for problem solving and decision making are taken into consideration. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265.  The examiner can normally be reached on M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624